      Case: 1:21-cv-00043-SA-DAS Doc #: 25 Filed: 06/14/21 1 of 2 PageID #: 156




                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION


ALLISON-GAIL SMITH, individually and on
Behalf of the Wrongful Death Beneficiaries of
Grace Vandygriff                                                                       PLAINTIFF


V.                                               CIVIL ACTION NO. 1:21-cv-43-SA-DAS


WALMART, INC., et al.                                                             DEFENDANT(S)


                                              ORDER

       Counsel for the plaintiff in this action issued subpoenas duces tecum to North Mississippi

Medical Center and North Mississippi Medical Center Rehabilitation Institute for production of

the decedent's medical records. In keeping with and informal past practice, these providers have

produced they subpoenaed documents to the office of the Clerk of the Court, at Amory.

Mississippi. The court in the past has allowed medical providers to produce subpoenaed medical

records to the court clerk. The court would then notify counsel for the patient, typically the

plaintiff, and provide to allow an opportunity to conduct a review of the records, prior to their

release, typically to defense counsel.

       In this instance, plaintiff’s counsel, not defense served the subpoena for the records,

making the rationale for this practice inapplicable here. But the court finds that this practice has

burdened the court and the parties. It has caused needless delay and additional expense in

obtaining subpoenaed medical documents. The court sees no justification for the continuation of

this practice under Fed.R.Civ.P. 45, the local rules of this court, or HIPPA. The court advises
      Case: 1:21-cv-00043-SA-DAS Doc #: 25 Filed: 06/14/21 2 of 2 PageID #: 157




that production of subpoenaed medical records to the court is no longer an acceptable response to

a subpoena duces tecum for said records.

       Counsel for the plaintiff is directed to serve a copy of this order on the custodian of

medical records at North Mississippi Medical Center and North Mississippi Medical Center

Rehabilitation Institute, and to file proof of service in this court. Service may be accomplished

electronically or by U.S. mail.

       Plaintiff’s counsel shall contact the Clerk’s Office, within the next 14 days, to make

arrangements to retrieve the medical records.

       SO ORDERED this the 14th day of June, 2021.




                                              /s/ David A. Sanders
                                              U.S. MAGISTRATE JUDGE
